UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Delphi Automotive PLC (Name of Issuer) Ordinary Shares (Title of Class of Securities) G27823106 (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 17 Pages CUSIP NO.G27823106 Page2of 17 Pages 1. Names of Reporting Persons Paulson & Co. Inc. 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3. SEC Use Only 4. Citizenship or Place of Organization State of Delaware 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 15.76% Type of Reporting Person (See Instructions) IA CUSIP NO.G27823106 Page3of 17 Pages 1. Names of Reporting Persons Paulson Advantage Master Ltd. 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3. SEC Use Only 4. Citizenship or Place of Organization Cayman Islands 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 0.27% Type of Reporting Person (See Instructions) CO CUSIP NO.G27823106 Page4of 17 Pages 1. Names of Reporting Persons Paulson Advantage Plus Master Ltd. 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3. SEC Use Only 4. Citizenship or Place of Organization Cayman Islands 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 0.44% Type of Reporting Person (See Instructions) CO CUSIP NO.G27823106 Page5of 17 Pages 1. Names of Reporting Persons Paulson Credit Opportunities Master Ltd. 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3. SEC Use Only 4. Citizenship or Place of Organization Cayman Islands 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 5.88% Type of Reporting Person (See Instructions) CO CUSIP NO.G27823106 Page6of 17 Pages 1. Names of Reporting Persons Paulson International Ltd. 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3. SEC Use Only 4. Citizenship or Place of Organization Cayman Islands 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 1.62% Type of Reporting Person (See Instructions) CO CUSIP NO.G27823106 Page7of 17 Pages 1. Names of Reporting Persons Paulson Enhanced Ltd. 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3. SEC Use Only 4. Citizenship or Place of Organization Cayman Islands 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 4.64% Type of Reporting Person (See Instructions) CO CUSIP NO.G27823106 Page8of 17 Pages 1. Names of Reporting Persons Paulson Recovery Master Fund Ltd. 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3. SEC Use Only 4. Citizenship or Place of Organization Cayman Islands 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 1.03% Type of Reporting Person (See Instructions) CO CUSIP NO.G27823106 Page9of 17 Pages 1. Names of Reporting Persons Paulson Partners L.P. 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3. SEC Use Only 4. Citizenship or Place of Organization State of Delaware 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 0.47% Type of Reporting Person (See Instructions) PN CUSIP NO.G27823106 Page10of 17 Pages 1. Names of Reporting Persons Paulson Partners Enhanced, L.P. 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3. SEC Use Only 4. Citizenship or Place of Organization State of Delaware 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 1.24% Type of Reporting Person (See Instructions) PN CUSIP NO.G27823106 Page11of 17 Pages 1. Names of Reporting Persons John Paulson 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [X] b. [] 3. SEC Use Only 4. Citizenship or Place of Organization United States 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 15.76% Type of Reporting Person (See Instructions) IN CUSIP NO.G27823106 Page12of 17 Pages This Amendment is filed with respect to the Ordinary Shares, par value $0.01 per share (the “Common Stock”) of Delphi Automotive PLC (“Issuer”), beneficially owned by the Reporting Persons (as defined below) as of December 31, 2011, and amends and supplements the Schedule 13G filed originally on December 2, 2011 (the “Schedule 13G”).Except as set forth herein, the Schedule 13G is unmodified. The names of the persons filing this statement on Schedule 13G (the “Reporting Persons”) are: ·Paulson & Co. Inc. (“Paulson & Co”); ·Paulson Advantage Master Ltd. (“Advantage Master”); ·Paulson Advantage Plus Master Ltd. (“Advantage Plus Master”); ·Paulson Credit Opportunities Master Ltd. (“Credit Master”); ·Paulson International Ltd. (“International”); ·Paulson Enhanced Ltd. (“Enhanced Ltd”); ·Paulson Recovery Master Fund Ltd. (“Recovery Master”); ·Paulson Partners L.P. (“Paulson Partners”); ·Paulson Partners Enhanced, L.P. (“Enhanced LP”); and ·John Paulson. Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. Collectively, the Reporting Persons beneficially own 51,734,758 shares of Common Stock representing 15.76% of the outstanding Common Stock of the Issuer. I. Advantage Master (a) Amount individually beneficially owned: 877,223 (b) Percent of class: 0.27% (c) Number of shares of Common Stock as to which Advantage Master has: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 877,223 (See Note 1.) (iii) Sole power to dispose or direct the disposition: 0 (iv) Shared power to dispose or direct the disposition: 877,223 (See Note 1.) II. Advantage Plus Master (a) Amount individually beneficially owned: 1,435,265 (b) Percent of class: 0.44% (c) Number of shares of Common Stock as to which Advantage Plus Master has: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 1,435,265 (See Note 1.) (iii) Sole power to dispose or direct the disposition: 0 (iv) Shared power to dispose or direct the disposition: 1,435,265 (See Note 1.) CUSIP NO.G27823106 Page13of 17 Pages III. Credit Master (a) Amount individually beneficially owned: 19,289,846 (b) Percent of class: 5.88% (c) Number of shares of Common Stock as to which Credit Master has: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 19,289,846 (See Note 1.) (iii) Sole power to dispose or direct the disposition: 0 (iv) Shared power to dispose or direct the disposition: 19,289,846 (See Note 1.) IV. International (a) Amount individually beneficially owned: 5,307,022 (b) Percent of class: 1.62% (c) Number of shares of Common Stock as to which International has: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 5,307,022 (See Note 1.) (iii) Sole power to dispose or direct the disposition: 0 (iv) Shared power to dispose or direct the disposition: 5,307,022 (See Note 1.) V. Enhanced Ltd. (a) Amount individually beneficially owned: 15,219,634 (b) Percent of class: 4.64% (c) Number of shares of Common Stock as to which Enhanced Ltd. has: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 15,219,634 (See Note 1.) (iii) Sole power to dispose or direct the disposition: 0 (iv) Shared power to dispose or direct the disposition: 15,219,634 (See Note 1.) VI. Recovery Master (a) Amount individually beneficially owned: 3,382,064 (b) Percent of class: 1.03% (c) Number of shares of Common Stock as to which Recovery Master has: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 3,382,064 (See Note 1.) (iii) Sole power to dispose or direct the disposition: 0 (iv) Shared power to dispose or direct the disposition: 3,382,064 (See Note 1.) VII. Paulson Partners (a) Amount individually beneficially owned: 1,540,953 (b) Percent of class: 0.47% (c) Number of shares of Common Stock as to which Paulson Partners has: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 1,540,953 (See Note 1.) (iii) Sole power to dispose or direct the disposition: 0 (iv) Shared power to dispose or direct the disposition: 1,540,953 (See Note 1.) CUSIP NO.G27823106 Page14of 17 Pages VIII. Enhanced LP (a) Amount individually beneficially owned: 4,077,502 (b) Percent of class: 1.24% (c) Number of shares of Common Stock as to which Enhanced LP has: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 4,077,502 (See Note 1.) (iii) Sole power to dispose or direct the disposition: 0 (iv) Shared power to dispose or direct the disposition: 4,077,502 (See Note 1.) IX. Paulson’s Separately Managed Accounts (a) Amount individually beneficially owned: 605,249 (b) Percent of class: 0.18% (c) Number of shares of Common Stock as to which the Separately Managed Accounts hold: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 605,249 (See Note 1.) (iii) Sole power to dispose or direct the disposition: 0 (iv) Shared power to dispose or direct the disposition: 605,249 (See Note 1.) X. Paulson & Co (a) Amount beneficially owned: 51,734,758 (b) Percent of class: 15.76% (c) Number of shares of Common Stock as to which Paulson & Co holds: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 51,734,758 (See Note 1.) (iii) Sole power to dispose or direct the disposition: 0 (iv) Shared power to dispose or direct the disposition: 51,734,758 (See Note 1.) XI. John Paulson (a) Amount beneficially owned: 51,734,758 (b) Percent of class: 15.76% (c) Number of shares of Common Stock as to which John Paulson holds: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 51,734,758 (See Note 1.) (iii) Sole power to dispose or direct the disposition: 0 (iv) Shared power to dispose or direct the disposition: 51,734,758 (See Note 1.) CUSIP NO.G27823106 Page15of 17 Pages Note 1: Paulson & Co, an investment advisor that is registered under the Investment Advisors Act of 1940, and its affiliates furnish investment advice to Advantage Master, Advantage Plus Master, Credit Master, International, Enhanced Ltd, Recovery Master (collectively, the “Funds”) and separately managed accounts (the “Separately Managed Accounts”). Paulson & Co is a general partner of Paulson Partners and Enhanced LP. John Paulson is the controlling person of Paulson & Co. Each of the Funds and the Separately Managed Accounts may be deemed to have shared power to vote or to direct the vote and shared power to dispose or to direct the disposition of the shares of Common Stock reported in this Schedule 13G with Paulson & Co and John Paulson. Pursuant to Rule 13d-4 under the Securities Exchange Act of 1934, as amended (the “Act”), each of the Reporting Persons declare that the filing of this Schedule 13G shall not be construed as an admission that it or he, for purposes of Section 13(d) or 13(g) of the Act, is the beneficial owner of any securities covered by this Schedule 13G. Item 10.Certification. By signing below each of the undersigned certifies that, to the best of its or his knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP NO.G27823106 Page16of 17 Pages SIGNATURES After reasonable inquiry and to the best of its or his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:February 14, 2012 PAULSON & CO. INC. By: /s/ Stuart L. Merzer Stuart L. Merzer General Counsel & Chief Compliance Officer Date:February 14, 2012 PAULSON ADVANTAGE MASTER LTD. By: Paulson & Co. Inc., as Investment Manager By: /s/ Stuart L. Merzer Stuart L. Merzer General Counsel & Chief Compliance Officer Date:February 14, 2012 PAULSON ADVANTAGE PLUS MASTER LTD. By: Paulson & Co. Inc., as Investment Manager By: /s/ Stuart L. Merzer Stuart L. Merzer General Counsel & Chief Compliance Officer Date:February 14, 2012 PAULSON CREDIT OPPORTUNITIES MASTER LTD. By: Paulson & Co. Inc., as Investment Manager By: /s/ Stuart L. Merzer Stuart L. Merzer General Counsel & Chief Compliance Officer Date:February 14, 2012 PAULSON ADVANTAGE SELECT MASTER FUND LTD. By: Paulson & Co. Inc., as Investment Manager By: /s/ Stuart L. Merzer Stuart L. Merzer General Counsel & Chief Compliance Officer Date:February 14, 2012 PAULSON INTERNATIONAL LTD. By: Paulson & Co. Inc., as Investment Manager By: /s/ Stuart L. Merzer Stuart L. Merzer General Counsel & Chief Compliance Officer CUSIP NO.G27823106 Page17of 17 Pages Date:February 14, 2012 PAULSON ENHANCED LTD. By: Paulson & Co. Inc., as Investment Manager By: /s/ Stuart L. Merzer Stuart L. Merzer General Counsel & Chief Compliance Officer Date:February 14, 2012 PAULSON RECOVERY MASTER FUND LTD. By: Paulson & Co. Inc., as Investment Manager By: /s/ Stuart L. Merzer Stuart L. Merzer General Counsel & Chief Compliance Officer Date:February 14, 2012 PAULSON PARTNERS L.P. By: Paulson Advisers LLC, general partner By: Paulson & Co. Inc., managing member By: /s/ Stuart L. Merzer Stuart L. Merzer General Counsel & Chief Compliance Officer Date:February 14, 2012 PAULSON PARTNERS ENHANCED L.P. By: Paulson Advisers LLC, general partner By: Paulson & Co. Inc., managing member By: /s/ Stuart L. Merzer Stuart L. Merzer General Counsel & Chief Compliance Officer Date:February 14, 2012 JOHN PAULSON By: /s/ Stuart L. Merzer Stuart L. Merzer, as Attorney-in-Fact for John Paulson
